1    Troy D. Monge, Esq.
     Law Offices of Martin Taller, APC
2    2300 E. Katella Ave, Suite 440
3    ANAHEIM, CALIFORNIA 92806
     TELEPHONE (714) 385-8100
4
     FACSIMILE (714) 385-8123
5    troymonge@hotmail.com
6
     Attorney Bar #217035
7    Attorneys for Luz Maria Carrillo Ruiz
8
                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
     LUZ MARIA RUIZ CARRILLO,                 )   No. 5:19-cv-00166-SP
11
                                              )
12           Plaintiff,                       )   [PROPOSED] ORDER AWARDING
13                                            )   EQUAL ACCESS TO JUSTICE
                    v.                        )   ACT ATTORNEY FEES AND
14                                            )   COSTS
15   ANDREW SAUL,                             )
     Commissioner of Social Security,         )
16
                                              )
17           Defendant.                       )
18                                            )

19           Based upon the parties’ Stipulation for Award and Payment of Attorney

20   Fees:

21           IT IS ORDERED that the Commissioner shall pay attorney fees and

22   expenses the amount of THREE THOUSAND ONE HUNDRED FIFTY-NINE

23   DOLLARS and FIFTY-EIGHT CENTS ($3,159.58), and costs under 28 U.S.C. §

24   1920 in the amount of FOUR HUNDRED DOLLARS ($400.00), as authorized by

25   28 U.S.C. §§ 2412(d), 1920, subject to the terms of the above-referenced

26   Stipulation.
           Dated: October 1, 2019
                              __________________________________________
27                            THE HONORABLE SHERI PYM
28                            UNITED STATES MAGISTRATE JUDGE



                                              1
